Citation Nr: 0031147	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a disorder, other 
than tendinitis, of multiple joints, to include to the left 
knee, the ankles, and the right wrist.

3.  Entitlement to service connection for a right shoulder 
disorder, other than tendinitis.  

4.  Entitlement to service connection for a retinal spot and 
hypertrophy, left eye, claimed as residuals of a left eye 
injury.  
  
5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
refractive error or esophoria, claimed as blurred vision. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tendinitis of multiple joints, to include the right shoulder, 
the ankles, and the left knee.

9.  Entitlement to an increased (compensable) initial 
evaluation for residuals of a left thumb injury.

10.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased (compensable) initial 
evaluation for residuals of a laceration over the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1976 to April 
1987 and had periods of verified and unverified reserve 
component service.  By a rating decision issued in March 
1989, the RO denied claims of entitlement to service 
connection for hypertension, residuals of a right eye injury, 
refractive error of vision, and esophoria.  The RO granted a 
claim of entitlement to service connection for a right knee 
injury, and evaluated that disability as noncompensable, 
effective July 11, 1988.  By a rating decision issued in June 
1995, that evaluation was increased to 10 percent, effective 
December 16, 1994.  The June 1995 rating decision denied 
claims of entitlement to service connection for diabetes 
mellitus and for tendinitis of multiple joints, including the 
ankles, the right shoulder, and the left knee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By a rating decision issued in September 1997, the RO 
denied the veteran's request to reopen claims of entitlement 
to service connection for hypertension and diabetes, and 
stated that it was denying requests to reopen claims of 
entitlement to service connection for a low back disorder, a 
right shoulder disorder, and for multiple joint disorders, to 
include the right wrist, left ankle, right ankle, and left 
knee.  The RO, in pertinent part, granted service connection 
for a laceration over the left eye and for residuals of an 
injury to the left thumb, and assigned a noncompensable 
evaluation for each of these disabilities, effective December 
9, 1996.  The RO denied a claim of entitlement to service 
connection for vision problems, to include a left retinal 
spot and hypertrophy and refractive error.  The RO also 
denied the claim of entitlement to an evaluation in excess of 
10 percent for a service-connected right knee disability.  

The veteran requested a hearing before the Board.  The 
requested Board hearing was conducted in Washington, D.C., 
before the undersigned Veterans Law Judge, in June 2000.  The 
veteran submitted additional evidence, as well as a written 
waiver of his right to have that evidence reviewed by the 
agency of original jurisdiction.  That waiver of review is 
valid.  38 C.F.R. § 20.1304(c) (2000).

At a personal hearing conducted in March 1998, the veteran 
submitted a substantive appeal, on a VA Form 9, and he 
crossed out the lines in that substantive appeal noting 
claims for service connection for an ear condition and 
hearing loss and a claim for an increased evaluation for a 
laceration, finger, left hand.  He testified that he wished 
to withdraw the appeals as to those issues.  The veteran's 
withdrawal of those claims from the request for appellate 
review is valid.  38 C.F.R. § 20.204.

After review of the evidence and contentions, the Board finds 
that the issues on appeal are more accurately stated as 
described on the title page of this decision.

The veteran testified that his right wrist pain began 
following removal of a ganglion cyst from that wrist in 
service.  If service connection is not granted for a right 
wrist disorder as part of the claim of entitlement to service 
connection for a disorder of multiple joints, this testimony 
is REFERRED to the RO for follow-up and any necessary action, 
including clarifying whether the veteran wishes to claim 
entitlement to service connection for residuals of ganglion 
cyst.

The veteran's claims of entitlement to service connection for 
a back disorder, a disorder of multiple joints, excluding 
tendinitis, a shoulder disorder, and for a retinal spot and 
hypertrophy, and his claim of entitlement to an increased 
(compensable) initial evaluation for residuals of a 
laceration over the left eye, are addressed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  The veteran was notified of a March 1989 rating action 
denying a claim for service connection for refractive error, 
and for esophoria, and that determination became final when 
the veteran failed to file a timely substantive appeal before 
the period allowed for appeal expired. 

2.  Additional evidence submitted since the unappealed rating 
action of March 1989, taken together with evidence previously 
on file, is devoid of evidence to establish that there is any 
legal entitlement to service connection for refractive error 
or esophoria, and those claims are not reopened.  

3.  The veteran was notified of a March 1989 rating action 
denying a claim for service connection for hypertension, and 
that determination became final when the veteran failed to 
file a timely substantive appeal before the period allowed 
for appeal expired. 

4.  The additional evidence submitted since the unappealed 
rating action of March 1989 is cumulative and redundant, is 
not relevant or probative, and is not so significant, by 
itself or in conjunction with evidence already of record, 
that it must be considered in order to fairly determine the 
merits of the claim for service connection for hypertension.

5.  The veteran was notified of a June 1995 rating action 
denying a claim for service connection for diabetes, and that 
determination became final when the veteran failed to file a 
timely substantive appeal before the period allowed for 
appeal expired. 

6.  The additional evidence submitted since the June 1995 
rating decision includes a medical opinion that, if the 
veteran's service medical records reflect foot problems which 
were slow to heal or non-healing, diabetes may have been 
present in service, is new, and requires that this opinion, 
in conjunction with evidence already of record, be considered 
in order to fairly determine the merits of the claim for 
service connection for diabetes.

7.  The service medical records are devoid of evidence that 
the veteran complained of or sought treatment for any foot 
disorder in service after 1978, and periodic examinations and 
the February 1987 separation examination, as well as post-
service examination reports and clinical records, are devoid 
of any evidence regarding foot problems during the applicable 
presumptive period for diabetes. 

8.  The veteran was notified of a June 1995 rating action 
denying a claim for service connection for tendinitis of 
multiple joints, and that determination became final when the 
veteran failed to file a timely substantive appeal before the 
period allowed for appeal expired. 

9.  The additional evidence submitted since the unappealed 
rating action of June 1995 is cumulative and redundant, is 
not relevant or probative, and is not so significant, by 
itself or in conjunction with evidence already of record, 
that it must be considered in order to fairly determine the 
merits of the claim for service connection for tendinitis of 
multiple joints, to include the right wrist, left ankle, 
right ankle, and left knee.

10.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals for an increased 
(compensable) evaluation of residuals of service-connected 
left thumb injury and for an increased evaluation for right 
knee disability has been obtained by the agency of original 
jurisdiction.

11.  The veteran's residuals of a service-connected left 
(major) thumb injury are manifested by tenderness and 
soreness of the IP joint, some triggering of the IP joint, 
and subjective complaints of weakness and pain of the thumb, 
but are not manifested by inability to approximate the left 
thumb to the left palm.

12.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of stiffness, difficulty 
going up or down stairs, popping of the joint, giving way of 
the knee three to four times a month, and pain, with 
objective findings of crepitance, effusion, medial 
instability on lateral valgus stress, and degenerative 
changes of the joint.


CONCLUSIONS OF LAW

1.  The unappealed rating action of March 1989, which denied 
service connection for hypertension, refractive error, and 
for esophoria, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a) (2000).

2.  Evidence received since the March 1989 rating decision 
denying service connection for refractive error and for 
esophoria is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Evidence received since the March 1989 rating decision 
denying service connection for hypertension is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

4.  The unappealed rating action of June 1995, which denied 
service connection for diabetes mellitus and for tendinitis 
of multiple joints, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (2000).

5.  Evidence received since the June 1995 rating decision 
denying service connection for diabetes mellitus is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

6.  The veteran did not incur or aggravate diabetes mellitus 
in service, nor is he shown to have diabetes mellitus due to 
disease or injury which was incurred in or aggravated by 
service; nor may diabetes be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 

7.  Evidence received since the June 1995 rating decision 
denying service connection for tendinitis of multiple joints, 
to include the left ankle, right ankle, and left knee, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

8.  The criteria for a compensable initial evaluation of 10 
percent for residuals of a left thumb injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.71a, Diagnostic Code 5225 (2000). 

9.  The criteria for a 20 percent evaluation for right knee 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257-5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claims of entitlement to service 
connection for refractive error and esophoria, hypertension, 
diabetes, and tendinitis, multiple joints.  The veteran also 
contends that he is entitled to a higher initial evaluation 
for residuals of a fracture of the left thumb.  The veteran 
also contends that he is entitled to a disability evaluation 
in excess of the 10 percent evaluation currently assigned for 
service-connected right knee disability.

Initially, the Board notes that, On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for VA benefits.  
That law, which sets out specific duties that VA has to 
assist veterans in developing claims for compensation, 
excludes requests to reopen previously disallowed claims from 
the coverage of the Act.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a)(5103A)(f), 114 Stat. 2096, 
___ (2000) (to be codified at 38 U.S.C. § 5103A).  Thus, the 
enactment of this law does not affect analysis of the 
veteran's requests to reopen claims, except to the extent 
that the analysis of those claims does not reference the 
burden that a veteran had before enactment of the new 
provision to submit a well-grounded claim.  

A. Requests to Reopen Claims

The Secretary must reopen a previously and finally disallowed 
claim when "new and material evidence" is presented or 
secured.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 
C.F.R. § 3.156(a).  In order to meet this requirement, the 
evidence "must be both new and material".  Smith (Russell) v. 
West, 12 Vet. App. 312, 314 (emphasis in original).  "New 
evidence" is evidence not previously submitted to agency 
decisionmakers that is neither cumulative nor redundant.  38 
C.F.R. § 3.156(a); see also Elkins v. West, 12 Vet. App. 209, 
216 (1999).  If the evidence was not in the record at the 
time of the final disallowance of the claim and is not 
cumulative of other evidence in the record, it is new.  See 
Smith (Russell), supra.  If the evidence is not new, "the 
inquiry ends and the claim cannot be reopened."  Id; see also 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999).  New 
evidence will be deemed material only if it "bears directly 
and substantially upon the specific matter under 
consideration" and "by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge, 155 F.3d 1356, 1363 
(Fed. Cir. 1998)(materiality requirement is not focused on 
outcome determination, but on "the importance of a complete 
record for evaluation of a veteran's claim"). 

1.  Request to reopen claim for service connection for 
refractive error or esophoria 

In July 1988, the veteran submitted a claim of entitlement to 
service connection for a right eye disorder, identified as 
incurred in 1977.  On enlistment examination, conducted in 
August 1976 and completed in September 1976, the veteran's 
distance vision was 20/30 in the right eye and 20/20 in the 
left.  The veteran's service medical records disclosed that 
the veteran was struck in the left eye with a starting cord 
in March 1977.  A left eye corneal abrasion was diagnosed.  
That corneal abrasion was found to be resolved a few days 
later.  In April 1979, the veteran complained of blurred 
vision, and reported that he was bothered by sunlight.  
Heterophoria, described as 3 esophoria in April 1979 and as 4 
esophoria in September 1979, was noted.  Mixed astigmatism 
and esophoria was diagnosed.  In 1983, he reported that use 
of glasses caused him to get things "mixed up."  He was 
advised not to use his glasses for reading or driving or any 
task when his head was in motion and side vision was 
essential.  On separation examination conducted in February 
1987, the veteran's distance vision was 20/50 in both eyes 
and his near vision was 20/30 in both eyes.  

On VA examination conducted in January 1989, the veteran gave 
a history of blurred vision and trauma to the right eye.  The 
examiner found esophoria, with an axis deviation (AD) of 4, 
and refractive error, with uncorrected visual acuity of 20/40 
(left eye) and 20/50 (right eye), corrected to 20/20 in each 
eye.  The examiner concluded that the veteran had a history 
of eye injury, a 4 (diopter) axis deviation esophoria, and 
refractive error.  For purposes of information only, and not 
in reliance thereon, the Board notes that esophoria is 
defined as a strabismus (commonly known as "cross-eye") in 
which there is a deviation of the visual axis of one eye 
toward that of the other eye (extent of axis deviation 
expressed in terms of the diopter strength of the lens 
required for correction).  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 583 (27th ed. 1988).

The RO concluded, in a March 1989 rating decision, that the 
diagnosed esophoria and refractive error were constitutional 
or developmental abnormalities for which service connection 
could not be granted.  The veteran was notified of that 
rating decision in that same month, but the veteran did not 
submit a timely substantive appeal.  The rating decision, 
therefore, became final when the one-year appeal period 
expired.

The evidence regarding the veteran's eyes added to the record 
since the March 1989 rating decision includes February 1994, 
September 1995, and July 2000 private medical statements, and 
detailed reports of a September 1995 private examination of 
the eyes.  The September 1995 medical statement reflects that 
the veteran did not have evidence of diabetic retinopathy in 
February 1994, but did have a mild cup/disc asymmetry, and 
had an area of longstanding retinal pigment epithelial 
hypertrophy.  The veteran's vision was 20/20 with correction. 

The "new" evidence is not material to the claims of service 
connection for refractive error or esophoria, as the 
additional evidence merely reiterates diagnoses already of 
record, and thus is cumulative.  The "new" evidence does 
not include any opinion or clinical information as to the 
etiology of those disorders, or any other facts or opinions 
not already of record.  The evidence is "new" only to the 
extent that the veteran's clinical treatment since 1995 is 
reflected, but that evidence is not "material," i.e., 
probative, to establish that any current eye disorder or 
symptom is service-connected.  In the absence of new and 
material evidence, the RO's determination that the veteran's 
refractive error and esophoria are congenital or 
developmental disorders is not reopened.  

The Board also notes that the regulation which excludes 
refractive error and congenital or developmental defects from 
the definition of disease or injuries for which service 
connection may be granted remains applicable.  38 C.F.R. 
§ 3.303(c); see Winn v. Brown, 8 Vet. App. 510, 515-6 (1996).  
In addition to the failure to submit new and material 
evidence, the veteran has failed to establish that there is 
any legal entitlement to service connection for refractive 
error or esophoria.  The request to reopen the claim for 
service connection for those disorders must be denied, based 
on lack of legal entitlement to a benefit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2. Request to reopen claim for service connection for 
hypertension

In July 1988, the veteran submitted claims for service 
connection for hypertension.  The evidence of record at that 
time included the veteran's service medical records and the 
report of VA examination conducted in January 1989.  The 
highest blood pressure recorded in service was 110/90 at the 
time of examination for dental purposes in March 1987.  The 
veteran's blood pressure at the time of examination for 
separation and February 1987 was 124/84.  A blood pressure of 
120/88 was recorded in late February 1987 when the veteran 
was treated for a nosebleed from a nasal fissure during the 
course of an upper respiratory infection. 

On VA examination conducted in January 1989, the veteran's 
blood pressure was recorded as 120/80.  The veteran's blood 
pressure was checked three times.  The veteran stated that he 
was told at the time of his service discharge that his blood 
pressure was elevated, and he was instructed to follow-up on 
his hypertension through VA.  Examination of the heart was 
normal.  The examiner concluded that the veteran had a 
history of hypertension, not found on this examination.  By a 
statement submitted in November 1989, the veteran disagreed 
with this determination, stating that, as part of his 
separation physical, the dental office checked his blood 
pressure and it was 110/100.  A statement of the case was 
issued in December 1989, but the veteran did not thereafter 
submit a timely substantive appeal, and the March 1989 rating 
decision became final in 1990.

Following the 1989 denial of service connection for 
hypertension, the veteran submitted VA outpatient clinical 
records dated in 1991 which reflected diagnosis of equivocal 
hypertension, with blood pressure readings approximating 
130/80, and which reflect that medication was prescribed and 
the veteran was given instructions regarding care of 
hypertension. 

At his March 1998 personal hearing, the veteran testified 
that it had been determined that he had hypertension which 
could come and go.  At his June 2000 hearing before the 
Board, the veteran's representative noted that the veteran 
had labile hypertension, and that his hypertension was not 
under treatment at the time of the hearing.  The 
representative noted that, because this type of hypertension 
fluctuated, with no symptomatology at times and with findings 
of high blood pressure at other times, the veteran did not 
intend to aggressively pursue the issue, but did not wish to 
withdraw the claim.  

The Board interprets this statement as recognizing, in 
essence, that, although the veteran has been diagnosed as 
having hypertension since the claim for service connection 
was first denied, on the merits, in 1989, such additional 
evidence pre-dated the last denial of the claim on any basis, 
and the veteran has not, since the time of that last denial, 
obtained any "new" medical evidence or opinion that the 
veteran's hypertension was due to or first manifested in 
service.  See Evans (Samuel) v. Brown, 9 Vet. App. 273, 283 
(1996).  If the evidence is not new, "the inquiry ends and 
the claim cannot be reopened.  Vargas-Gonzalez v. West, 
supra, Anglin, 203 F.3d at 1347.  

The additional evidence of record since the last denial, 
additional reports of the veteran's blood pressure and his 
current treatment for hypertension, are cumulative of 
evidence already of record showing the veteran's blood 
pressure and treatment for hypertension.  The only other 
"new" evidence is the veteran's personal testimony that he 
believes that his blood pressure was manifested in service, 
because he has labile blood pressure, which can fluctuate.  
That veteran's testimony is not material because the 
statements of lay persons are not probative of the medical 
issue at the heart of the appellant's claim, i.e., whether 
the veteran's hypertension was incurred or aggravated during 
military service.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995) (lay persons may provide evidence of "symptomatology" 
but generally cannot speak to "condition causing the 
symptoms") (citing Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); see also Anglin, 203 F.3d at 1347 (requirement that 
new and material evidence be probative of pertinent issues 
remains "intact"). 

In the absence of new and material evidence, the claim cannot 
be reopened at this time, but the veteran remains free to 
obtain new and material evidence or medical opinion linking 
onset or etiology of his hypertension to his service.

3.  Request to reopen claim for service connection for 
diabetes

By a statement dated in December 1994 and submitted in early 
January 1995, the veteran sought service connection for 
diabetes.  The veteran's service medical records, including 
his separation examination, disclosed no diagnosis of or 
treatment of diabetes.  The separation examination, conducted 
in February 1987, was negative for albumin or sugar on 
laboratory examination of the urine.

Also of record was a private medical statement dated in 
February 1995, reflecting that the physician treated the 
veteran for diabetes in February 1994.  The statement 
reflects that the veteran's diabetes mellitus had been 
present for approximately four months at that time.  The 
physician also noted that the veteran was seen in March 1994 
for shoulder pain, and diagnoses of diabetes mellitus, high 
cholesterol, chronic foot pain, intermittent bursitis of the 
shoulder, and intermittent arthritis pain of the knees.

An April 1995 examination report reflected that the veteran 
reported a history of non-insulin-dependent diabetes mellitus 
which had been diagnosed for several years.  The veteran 
reported no ketoacidosis or hypoglycemic reactions.  By a 
rating decision issued in June 1995, service connection for 
diabetes mellitus was denied.  The veteran did not disagree 
with or appeal that rating decision and it became final in 
June 1996.  

In December 1996, the veteran requested to reopen the claim 
of entitlement to service connection for diabetes, among 
other claims.  The veteran has submitted private medical 
records reflecting continuation of treatment for diabetes 
mellitus.  These additional records are devoid of any 
evidence that diabetes was diagnosed within one year after 
the veteran's service discharge.  The medical history and 
opinions included in this additional information are entirely 
consistent with the evidence of record at the time of the 
final rating decision issued in June 1995.  

Additionally, the evidence now includes the veteran's 
testimony at his March 1998 personal hearing and his June 
2000 hearing before the Board.  The veteran testified to his 
belief that his diabetes was service-connected, even though 
it was not diagnosed until 1991 or 1992, because his 
hypertension accelerated the diabetes.

The additional evidence also includes an August 2000 medical 
statement from a private podiatrist, who states that the 
veteran was first seen in his office in July 1999 for 
infected ingrown nails and a callus on the plantar aspect of 
his feet.  The podiatrist specifically stated, "In review of 
his Military (sic) records, one of the signs of diabetes is 
the chronic foot problems that can be associated with the 
slow or nonhealing and possible neuropathy that is often 
associated with diabetes."  

The Board notes that the podiatrist does not state that he 
reviewed the veteran's military records, not does he state 
that the veteran reported a history of chronic foot problems 
in service.  However, since this medical opinion indicates 
that the evidence already of record must be reviewed in light 
in the new evidence in order to fairly determine the merits 
of the claim, the Board finds that his medical opinion is 
material and reopens the claim.  

This statement was submitted by the veteran following his 
hearing before the Board, and, as the veteran has waived 
review of this evidence by the RO, the Board must consider 
this evidence.  Reviewing the veteran's service medical 
records in light of this opinion does not disclose that the 
veteran was treated in service on a continuing basis for any 
chronic foot problem.  The record reflects that the veteran 
was treated for a sore on his toe in September 1978 which was 
described as showing no signs of healing.  A paronychia 
(inflammation of the folds around a nail bed) on the left 
fifth digit was diagnosed, and Betadine soaks were ordered.  
There is no further record that the veteran was treated in 
service for any other foot infection.  Periodic examinations 
thereafter, and the veteran's service separation examination, 
conducted in February 1987, are devoid of any findings, 
diagnosis, or reported history of a foot problem or disorder.  

The post-service medical records do not reflect that the 
veteran had any foot infection or non-healing area, although 
the records do reflect that radiologic examinations disclosed 
a minimal bone spur on the calcaneus.  The post-service 
medical records do not disclose continuing complaints of, 
diagnosis of, or treatment for, any chronic foot disorder 
other than spur formation noted on radiologic examination.  
The veteran's service separation examination, conducted in 
February 1987, was negative for any diagnosis of a foot 
infection or history of non-healing foot problems.

The veteran testified that he believed he had some symptoms 
of diabetes in service, including frequent urination and 
craving sweets, but he did not testify that he had chronic 
foot infections or chronic non-healing foot disorders in 
service.  The veteran did testify that he was initially told, 
when diagnosed as having diabetes in 1993, that the physician 
told him he might have had it a very long time before being 
diagnosed, but the veteran could not remember that 
physician's name.  Records have been requested and all 
available records have been obtained, for the private medical 
providers identified by the veteran, but no such opinion 
appears in the records.  

The August 2000 medical opinion reflects that, if the veteran 
had chronic foot infections in service, or non-healing or 
slow healing on the feet, that would be an indicator of onset 
of diabetes.  However, the preponderance of the evidence 
establishes that the veteran did not have chronic foot 
infections or non-healing areas in service or within any 
presumptive period following service.  The preponderance of 
the evidence is against a finding that the veteran manifested 
diabetes in service or within a presumptive period 
thereafter, and service connection for diabetes must be 
denied.  

4.  Request to reopen claim for service connection for 
tendinitis of multiple joints

By a rating decision issued in June 1995, a claim of 
entitlement to service connection for tendinitis of multiple 
joints was denied.  The evidence of record at that time 
included service medical records which reflected complaints 
of joint pain, especially in the shoulders, ankles, feet, and 
wrists, in service, and diagnoses of tendinitis, right knee, 
groin strain, ligamentous injury, left knee, during service.  
The service medical records are devoid of any diagnosis of 
tendinitis of any joint in the year prior to his separation 
from service.  The February 1987 separation examination was 
negative for any diagnosis of tendinitis, and there was no 
notation of any unresolved tendinitis on the medical history 
portion of that examination.

The evidence of record at the time of the June 1995 rating 
decision also included the report of an April 1995 VA 
examination, which did not include entry of any diagnosis of 
tendinitis of any joint.

VA outpatient treatment records dated from April 1991 through 
July 1991 failed to disclose any diagnosis of tendinitis of 
multiple joints.  Those records reflect that the veteran 
complained of tingling and numbness of the right fingers, and 
reflect a finding that the right knee jerk was reduced, and 
the examiner concluded that radiculopathy should be ruled 
out, but did not assign any diagnosis of tendinitis.

By a rating decision issued in June 1995, the RO denied 
entitlement to service connection for tendinitis of multiple 
joints.  Evidence submitted since that rating decision, 
including private treatment records dated in April 1996, 
reflect a diagnosis of possible rotator tendinitis following 
an acute injury to the left shoulder in March 1996.  Private 
medical records dated in August 1997 reflect a diagnosis of 
bilateral retrocalcaneal bursitis with insertional Achilles 
tendinitis.  Private medical records dated in May 1998 
reflect that the veteran sustained tendinitis of the right 
arm, elbow, and wrist in May 1998 following an automobile 
accident.

The evidence submitted since the prior final denial of 
service connection for tendinitis of multiple joints reflects 
that the veteran sustained acute injuries since 1995 which 
resulted in acute and temporary diagnoses of tendinitis in 
varying joints at varying times.  However, the clinical notes 
are devoid of any clinical notation or opinion linking the 
new and acute tendinitis of any joint to any prior injury or 
tendinitis at that joint.  

The evidence since the June 1995 rating decision also 
includes written statement and testimony from the veteran 
expressing his belief that he has current joint disorders as 
a result of his injuries in service.  

To the extent that evidence submitted since June 1995 is new, 
in that it reflects diagnoses of tendinitis in the ankles, 
left knee, or right wrist, that evidence is not material, 
i.e., probative, to reopen the veteran's claim as this new 
evidence establishes that the most recent diagnoses of 
tendinitis in any joint are the direct result of traumatic 
injuries sustained after the prior final denial of service 
connection for tendinitis in those joints.  Because the 
evidence directly contradicts the veteran's assertion that a 
current tendinitis disorder of multiple joints is related to 
his service, it would be fruitless to reopen the claim, as 
the determination would be unfavorable to the veteran.  
Because the additional evidence of record directly 
contradicts the veteran's claim, it is not new and material 
to reopen the claim, and the request to reopen the claim must 
be denied.  

B.  Claim for Increased Initial Evaluation, Residuals of Left 
(Major) Thumb Injury

An initial rating, following an original grant of service 
connection, may reflect varying periods of symptomatology.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
veteran's appeal here involves the initial assignment of 
disability evaluations, not appeals for increased 
evaluations, the Board must therefore consider the evidence 
during the entire period covered by the initial evaluation to 
determine if the veteran's level of disability changed during 
that period.  Id. at 126.

The Board also notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for compensation (other 
than requests to reopen previously-disallowed claims).  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  That law provides that VA shall make 
reasonable efforts to assist a claimant in developing 
evidence necessary to substantiate the veteran's claim for a 
benefit, and shall provide for medical examination or for 
medical opinion if needed.  VA must also notify the veteran 
of the evidence obtained.  Id.  As to the veteran's claim for 
an increased initial evaluation for residuals of a left thumb 
injury, the Board finds that VA complied with all 
requirements of the statute.  The veteran has been afforded 
examinations of the thumb, and all identified evidence, 
including private clinical records, has been obtained.  With 
regard to the adequacy of the examination, the Board notes 
that the examiner recorded the veteran's past history, 
current complaints, and rendered appropriate diagnoses.  For 
these reasons, the Board finds that the examination was 
adequate for rating purposes.  The Board concludes that all 
reasonable efforts were made to obtain evidence necessary to 
substantiate the veteran's claim and the Board will proceed 
to consider the claim on the merits.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's service medical records reflect that the 
veteran sustained an injury to his left thumb in January 
1981, with tenderness, swelling, and partial subluxation of 
the MP (metacarpophalangeal) joint.  A fracture of the left 
thumb was diagnosed.  The veteran later also sustained a 
laceration to the left thumb which required surgical closure, 
in August 1981.  The veteran's service medical records 
reflect that the veteran is left-handed.

On VA examination conducted in January 1997, there was no 
swelling or deformity of the left thumb, but there was some 
tenderness and soreness over the interphalangeal joint and 
some triggering of the thumb with flexion and extension at 
that joint.  Radiologic examination disclosed no abnormality.  
The examiner concluded that the veteran had residuals of a 
fracture of the left thumb.

In a statement submitted in March 1997, the veteran stated 
that there was popping, pain, weakness, in the left thumb and 
sometimes movement of the left thumb when the veteran did not 
intend to move it. 

By a rating decision issued in September 1997, the RO 
evaluated the veteran's residuals of left thumb injury as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5224.

At a June 2000 Board hearing, the veteran testified that his 
left thumb hurts when he uses it for keystrokes, and 
"pumps" when he moves it, like a trigger finger.  He 
testified that it was hard to grasp things, and testified 
that the thumb would sometime pop and give way when he was 
holding something, like a glass, causing him to drop it.  

Under the provisions of DC 5224 (ankylosis of the thumb), a 
20 percent evaluation is warranted for unfavorable ankylosis 
of the thumb of the major or minor hand and a 10 percent 
evaluation is warranted for favorable ankylosis of the thumb 
of the major or minor hand.  

In this case, the objective evidence of record shows that the 
veteran's thumb is not ankylosed.  Rather, the evidence 
reflects that the veteran's left (major) thumb has too much 
movement, sometimes moving when the veteran does not intend 
it to move, and sometimes giving way when the veteran is 
attempting to grasp with it.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Therefore, the veteran's excess movement of 
the major thumb is rated by analogy to ankylosis (lack of 
movement) under DC 5224.

It is the Board's opinion that the veteran's functional 
impairment due to the left thumb disability, including his 
complaints of pain on use, stiffness, and excess motion, and 
the objective evidence of pain and triggering with flexion 
and extension approximates impairment that is consistent with 
favorable ankylosis of the thumb, so as to warrant a 10 
percent evaluation.  However, the left thumb disability is 
not so severe, that is, excess thumb movement is not so 
frequent as to be equivalent by analogy to unfavorable 
ankylosis.  Thus, a higher evaluation of 20 percent is not 
warranted by analogy to unfavorable ankylosis under 
Diagnostic Code 5224.  

The Board has considered whether the veteran is entitled to a 
higher schedular evaluation or to a separate compensable 
evaluation under any other diagnostic code.  
The Board notes that a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, for arthritis, is not for 
application in this case, as the Diagnostic Code, by its 
terms, is applicable to provide a 10 percent evaluation only 
if loss of range of motion due to arthritis is 
noncompensable.  In this case, the radiologic evidence does 
not disclose any degenerative changes of the joint; and, in 
any event, the Board has determined that the veteran is 
entitled to a compensable evaluation based on changed 
(excess) motion and painful motion of the joint.

The Board also notes that the 10 percent evaluation assigned 
under DC 5224 is in conformance with 38 C.F.R. § 4.59, which 
provides that, where there is painful motion due to 
arthritis, the minimum compensable evaluation, if not more, 
must be assigned.  Here, a 10 percent evaluation, the 
evaluation assigned, is the minimum compensable evaluation 
based on limitation of (or excess) motion of the major thumb.  
Thus, a higher evaluation is not warranted under the 
provisions of 38 C.F.R. § 4.59.  Likewise, as the veteran's 
pain on motion and excess motion has been considered under DC 
5224, a separate or increased evaluation is not available 
under 38 C.F.R. §§ 4.40 or 4.45.  There is no evidence that 
the veteran has a scar as a result of his left thumb 
injuries, so a separate or increased evaluation under 
38 C.F.R. § 4.118, DC 7800-7806 is not applicable.  There is 
no evidence of muscle or nerve injury, so as to warrant 
evaluation under 38 C.F.R. §§ 4.73 or 4.124a.  

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for residuals of left 
thumb injury under DC 5224 or any other diagnostic code.  The 
evidence is not in equipoise to warrant a higher evaluation, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.


C.  Claim for evaluation in excess of 10 percent for right 
knee disability

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

As to the veteran's claim for an increased initial evaluation 
for right knee disability, the Board finds that VA complied 
with all requirements of the statute.  The veteran has been 
afforded examinations of the knee, and all identified 
evidence, including private clinical records, has been 
obtained.  With regard to the adequacy of the examination, 
the Board notes that the VA examiner recorded the veteran's 
past history, current complaints, and rendered appropriate 
diagnoses.  Moreover, in addition to the VA examination 
reports of record, the private clinical records identified by 
the veteran and associated with the file also reflect 
examinations of the knee.  For these reasons, the Board finds 
that the VA examinations and private clinical evidence of 
record is adequate for rating purposes.  The Board concludes 
that all reasonable efforts were made to obtain evidence 
necessary to substantiate the veteran's claim and the Board 
will proceed to consider the claim on the merits.

By a rating decision issued in March 1989, the veteran was 
granted service connection for a right knee disability, based 
on service medical records reflecting right knee injuries 
during service, and radiologic examination in January 1989 
which disclosed a calcification in the region of the inferior 
patellar tendinous insertion.  That disability was evaluated 
as noncompensable, effective in July 1988, and was increased 
to a 10 percent rating, effective in December 1994.

On VA examination conducted in April 1995, there was medial 
instability of the right knee on lateral valgus stress and 
crepitance around the patella.  Range of motion of the right 
knee was described as "full."

At his personal hearing conducted in March 1998, the veteran 
testified that his right knee "cracks" when he walks.  At 
his June 2000 hearing before the Board, the veteran testified 
that his right knee stiffens up at night, hurts when he 
walks, and occasionally buckles when he is walking, so that 
he falls to the ground.

By an undated statement apparently submitted by the Board in 
September 2000, the veteran indicated that his right knee 
pops and goes out occasionally when he is standing.  This 
causes him to fall to the ground.  He also stated that he had 
constant pain in the right knee and that the right knee joint 
"bangs together" when he walks, causing it to ache after he 
walks.

The veteran's right knee disorder is currently evaluated 
under 38 C.F.R. § 4.71a, DC 5257.  Under that diagnostic 
code, a 10 percent rating is warranted for an impairment of 
the knee manifested by slight recurrent subluxation or 
lateral instability.  A 20 percent rating will be assigned 
for an impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.  The most 
recent VA examination of the right knee, conducted in April 
1995, reflects some instability of the joint, and the veteran 
has testified that he experiences giving way of the knee.  
The Board finds that this evidence warrants a 10 percent 
evaluation under DC 5257.  

However, the clinical evidence of record does not reflect 
that the veteran has required medical treatment for his right 
knee instability or giving way during the pendency of this 
appeal.  The veteran's own testimony establishes that, 
although the veteran has giving way of the knee, this 
symptomatology is no more than occasional.  The evidence 
establishes that the veteran does not wear a knee brace or 
use any assistive device to prevent falls due to giving way 
of the right knee.  The Board finds that the symptoms of 
instability or subluxation of the right knee are not more 
than mild, and do not warrant an evaluation in excess of 10 
percent under DC 5257.

The Board notes that VA is required to take pain symptoms and 
weakness into account, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. § 4.40; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAOPGCPREC 
9-98 (Aug. 14, 1998). Additionally, the Board notes that, 
where a veteran is evaluated under DC 5257, a claimant who 
has arthritis of the knee may be rated separately under 
Diagnostic Code 5003 for the arthritis.  VAOPGCPREC 23-97.

DC 5003 provides that if limitation of motion of a joint is 
noncompensable under the appropriate diagnostic code, a 
minimum rating of 10 percent will be assigned, if there is 
arthritis confirmed on radiologic examination.  In this case, 
the veteran has no limitation of motion of the right knee 
that is compensably disabling, as the veteran's range of 
motion of the right knee is described as "full."  See 
38 C.F.R. § 4.71a, DCs 5260, 5261 (compensable evaluation is 
available where flexion of the knee is limited to 45 degrees 
or where extension is limited by 10 degrees).  

There is objective evidence of record of abnormality of the 
joint on radiologic examination, a calcification in the 
inferior patellar tendinous insertion.  This is the most 
recent radiologic examination of the right knee of record.  
In view of the radiologic confirmation of some objective 
pathology of the joint, the Board finds that application of 
an additional 10 percent rating by analogy to DC 5003, but no 
more, is appropriate.  

The Board further finds that, as application of a separate 
evaluation by analogy under DC 5003 requires objective 
evidence of pain, the veteran's complaints of pain as a 
factor of disability have been evaluated.  See, e.g., 38 
C.F.R. §§ 4.40, 4.45, 4.59.  With consideration of the 
findings of pain and radiologic confirmation of degenerative 
changes in the right knee, a 10 percent evaluation is 
warranted by analogy under DC 5003.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

Moreover, the Board has also considered the veteran's 
testimony and written submission regarding time lost from 
work due to right knee disability.  The evidence establishes 
that the veteran's actual work hours are not reduced by more 
than 200 hours in any year as a result of the combination of 
all disorders and disabilities.  In light of these facts 
regarding his actual worked hours (full-time, less 116 hours 
for all sick leave in 1998 and 95 hours of sick leave in 
1997), it would be unreasonable for the Board to conclude 
that his right knee disability alone reduced his industrial 
capacity in excess of the disability contemplated by a 20 
percent evaluation.  

The preponderance of the evidence is against an evaluation in 
excess of 20 percent under DCs 5257-5003 in combination.  The 
evidence is not in equipoise to warrant a 30 percent 
evaluation under any applicable diagnostic code or 
combination of codes.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for refractive 
error or esophoria, and the request to reopen the claim for 
service connection for those disorders is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
and the request to reopen the claim is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for diabetes, and 
the claim is reopened.

The claim of entitlement to service connection for diabetes 
is denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for tendinitis of 
multiple joints, to include the right wrist, left ankle, 
right ankle, and left knee, and the request to reopen the 
claim is denied.

A 10 percent initial evaluation, but not more, for residuals 
of a left thumb injury is granted, subject to laws and 
regulations governing effective dates.

A 20 percent evaluation for a right knee disability, but no 
more, is granted, subject to the laws and regulations 
governing effective dates of monetary awards. 


REMAND

The evidence of record establishes that the veteran 
complained of back problems in service, and establishes that 
the veteran has a current back disorder.  The record also 
establishes that the veteran's December 1996 claim was his 
initial claim for service connection for a back injury, and, 
contrary to the information provided to the veteran in the 
statement of the case issued in September 1997, new and 
material evidence was not required to reopen that claim.  
This claim is a separate claim from the veteran's 1995 claim 
for service connection for tendinitis of multiple joints, and 
has not previously been adjudicated.  The evidence also 
includes a July 2000 private statement from a chiropractor, 
who indicated that it was "highly possible" that the 
veteran's back injury had existed for 20 years.  Further 
medical examination, and a medical opinion as to the 
likelihood that a current back disorder is related to the 
veteran's service, is required prior to appellate review of 
this claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

The veteran contends that he has a disorder, other than 
tendinitis, of multiple joints, including the left knee, the 
ankles, and the right wrist, as a result of injuries incurred 
in service.  This claim is a separate claim from the 
veteran's 1995 claim for service connection for tendinitis of 
multiple joints, and has not previously been adjudicated.  
The Board notes that bursitis in the right shoulder and 
arthritis have been diagnosed, according to the medical 
evidence associated with the file.  Further medical 
examination, and a medical opinion as to the likelihood that 
arthritis of multiple joints, or other multiple joint 
disorder, excluding tendinitis of multiple joints, is related 
to the veteran's service is required prior to appellate 
review of this claim.  Veterans Claims Assistance Act, Pub. 
L. No 106-475, 114 Stat. 2096 (2000).  

The veteran's service medical records disclose that he 
complained of shoulder pain on at least one occasion.  By an 
undated statement, apparently received by the Board following 
his June 2000 hearing, the veteran contends that his duties 
in service as an aerospace ground mechanic affected the 
rotator cuffs of both arms.  Further medical examination, and 
a medical opinion as to the likelihood that a current right 
shoulder disorder is related to the veteran's service, is 
required prior to appellate review of this claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

The veteran seeks service connection for a retinal spot and 
hypertrophy, left eye.  The veteran asserts that he has had 
residuals of a left eye injury, including "floaters" or a 
"shadow" in that eye, since his left eye injury in service.  
Post-service ophthalmologic records reflect that a left 
retinal spot and hypertrophy have been diagnosed.  The Board 
notes that this claim is separate from a previous claim for 
residuals of a left eye injury, as diagnoses of a left 
retinal spot and hypertrophy, and the veteran's claim that 
the left eye injury resulted in "floaters" in the left eye, 
were not part of the previous claim.  A July 2000 medical 
statement includes a conclusion that the ophthalmologist was 
unable to determine whether a "shadow" the veteran had been 
reporting was a result of the in-service injury or not.  The 
ophthalmologist recommended obtaining further opinion as to 
the etiology of that disorder.  That opinion should be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

The veteran has also contended that he is entitled to an 
increased (compensable) initial evaluation for residuals of a 
laceration over the left eye.  The Board is unable to find 
any detailed description of that laceration upon which review 
of the appropriateness of the current evaluation could be 
based.  Further medical examination, and a medical opinion as 
to the likelihood that a laceration over the left eye is 
related to the veteran's current left eye disability is 
required prior to appellate review of this claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (2000).  

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  VA clinical records relevant to the 
claims on remand should be obtained.  The 
veteran should also be afforded the 
opportunity to identify any private 
medical records not yet associated with 
the claims file which may be relevant to 
the remanded claims.  The RO should 
attempt to obtain the identified private 
records, after authorization is received 
from the veteran.  The VA records, and 
any private records available, should be 
associated with the claims file.  If any 
identified records were not obtained, the 
veteran should be so notified, and he 
should be notified of the efforts made to 
obtain such records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be 
codifed at 38 U.S.C. § 5103A).

2.  The RO should schedule the veteran 
for VA examination of the back.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should provide 
an opinion as to the likelihood (whether 
it is at least as likely as not) that the 
veteran has any current back disorder 
which had its onset in service or 
resulted from service.  

3.  The RO should schedule the veteran 
for VA examination of the joints, 
especially the left knee, right wrist, 
the ankles, and the right shoulder.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should 
determine whether the veteran has any 
disorder of multiple joints or of the 
specified joints.  If the veteran has any 
current multiple joint disorder, or 
different disorders affecting the 
specified joints, the examiner should 
provide an opinion as to the onset and 
etiology of the joint disorder(s), to 
include an opinion as to whether the 
joint disorder(s) was/were first 
manifested during the veteran's service, 
had onset beginning in service, or 
whether it is at least as likely as not 
that any disorder(s) is/are due to any 
incident of service.  The examiner should 
describe the nature and severity, 
including symptomatology, of any joint 
disorder(s) present.

4.  The veteran should be afforded 
examination of the skin as required to 
determine the current severity or 
symptomatology of a laceration over the 
left eye.  Photographs should be 
obtained.  

5.  The RO should schedule the veteran 
for specialty examination(s) of the eyes.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner, after review 
of the reports of the veteran's in-
service and post-service ophthalmologic 
examinations, review of the opinions 
already of record, and after making 
findings on current examination, should 
provide an opinion as to the likelihood 
(whether it is at least as likely as not) 
that the veteran has any current left eye 
disorder which had its onset in service 
or resulted from service.

6.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports, and 
to the duty to notify the veteran of the 
evidence required to substantiate his 
claim, who will be responsible to obtain 
the evidence, and any other duty to 
inform or assist required under newly 
enacted legislation.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the 
requested examinations do not include all 
required opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2.  If any duty to notify 
or assist the veteran has not been 
completed, the RO should take any steps 
necessary to complete that action.  

7.  Following completion of the 
foregoing, the RO should review all 
issues on appeal, with consideration of 
all evidence of record.  If a decision on 
any claim remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case 
covering all issues on appeal and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 


